UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission File Number: 000-54207 ChineseInvestors.COM (Exact name of registrant as specified in its charter) Indiana 35-2089868 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 411 E. Huntington Drive #107-228, Arcadia, CA 91006 (Address of principal executive offices, including zip code) Brett Roper, Director of Administrative Services — (303) 345-1262 (Registrant’s telephone number, including area code) Copies to: Michael E. Shaff, Esq., Irvine Venture Law Firm, LLP 17901 Von Karman Avenue, Suite 500, Irvine, CA 92614 Telephone (949) 660-7700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The Registrant has33,591,696 shares of common stock outstanding as of January 25, 2011. ChineseInvestors.COM, Inc. FORM 10-Q for the Quarter Ended November30, 2010 INDEX Page PART I - FINANCIAL INFORMATION Item 1.
